Citation Nr: 0707958	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in May 2005.   

The veteran requested a hearing before the Board; however, in 
a July 2005 correspondence, the veteran withdrew his hearing 
request and requested that the VA continue with his appeal.  


FINDING OF FACT

The veteran's service-connected hepatitis C disability is not 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.   


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. Part 4, including § 4.7 and Code 7354 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for an increased rating in August 2003.  In October 
2003, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the October 
2003 VCAA notice preceded the March 2004 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
October 2003 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Moreover, the RO 
sent the veteran an April 2006 correspondence that fully 
complied with Dingess/Hartman.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected hepatitis C warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected hepatitis C has been rated by 
the RO under the provisions of Diagnostic Code 7354.  Under 
this regulatory provision, a rating of 10 percent is 
warranted where the disability is productive of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  A 20 percent rating is 
warranted if the hepatitis C is productive of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period. Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.  A note following 
the rating criteria provides that, for purposes of evaluating 
conditions under diagnostic Code 7354, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.

The veteran underwent a VA examination in October 2003.  He 
reported occasional nausea, but no vomiting.  He has no 
history of hematemesis.  He reported having melena in the 
past but did not recall when.  His main complaint was 
"severe pain in my liver all the time."  He walks with a 
cane to alleviate some of the pain.  He also uses codeine.  
He stated that the upper right quadrant pain is there 
constantly, though it varies in intensity.  On one occasion, 
he was told that his liver was enlarged "two 
fingerbreadths" and another time he was simply told that it 
was enlarged.  He brought copies of all of his liver function 
tests.  The examiner noted that they were all normal except 
for a GGT done in November 2002 (where it was elevated at 
156, compared to a normal range of 8-37).  He did not have 
colicky abdominal pain, fevers, or distention.  Nausea was 
intermittent.  He complained of fatigue, but no weakness.  

Upon physical examination, the examiner noted that the 
veteran talks nonstop and rapidly.  He reported having gained 
30 pounds in the last year.  He had no ascites.  There was no 
history of steatorrhea, malabsorption, or malnutrition.  He 
complained of tenderness in the right upper quadrant and 
there was much guarding.  The examiner was not able to detect 
hepatomegaly, either by palpitation or percussion.  There was 
no muscle wasting, spider angiomata or palmar erythema.  
There was no scleral icterus.  A hepatitis panel was 
performed on October 7, 2003 and all results were entirely 
normal.  The veteran stated that he has seen a Mrs. S in 
Eureka who is a liver specialist.  She apparently advised him 
that these tests are normally insufficient, and that she has 
a test that will show that he does have active hepatitis C.  
The veteran was advised to send the results of the test to 
the VA.  The veteran failed to do so.  The examiner diagnosed 
the veteran with hepatitis C, inactive.  He stated that he 
does not believe the veteran's claims of chronic liver pain 
were valid or related to hepatitis C.  

The only subsequent medical records are dated August 2005, 
October 2006, and November 2006.  In August 2005, the veteran 
presented for routine health care and medication management.  
He reported no abdominal pain, nausea, vomiting, or change in 
bowel habits.  An examination of his abdomen revealed it to 
be soft and nontender with physiologic bowel sounds. He 
tended to guard, but he did not acknowledge any frank pain.  
His pelvis was stable.  There appeared to be some minimal 
discomfort in the right lower quadrant to deep palpation.  
The examiner diagnosed him with mild, stable, hepatitis C 
with normal liver functions last recorded on file.  The 
clinician also noted that the veteran was overweight.  

An outpatient examination dated October 2006 revealed that 
the veteran's abdomen was soft, nontender with physiologic 
bowel sounds without rebound or guarding.  The November 2006 
treatment note does not address hepatitis C complaints at 
all.  Instead, the veteran had sought treatment for his ear 
after being involved in a motor vehicle accident.  

In order to warrant a compensable rating for hepatitis C, the 
veteran must show that his disability is productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.

The Board notes that the evidence fails to show that the 
veteran experiences intermittent fatigue, malaise, and 
anorexia.  Although the veteran has complained of fatigue, 
the October 2003 VA examiner opined that his complaints were 
not valid.  In the alternative, the examiner opined that even 
if the complaints are valid, they are not related to his 
hepatitis C (based on the fact that the results of the 
hepatitis panel were entirely normal).  Moreover, even if the 
veteran suffered from fatigue and malaise due to hepatitis C, 
there is no evidence that he suffers from anorexia.  To the 
contrary, the veteran is noted to be overweight.  He admitted 
to having gained 30 pounds in the year leading up to his 
October 2003 VA examination.  

The Board notes that the evidence fails to show that the 
veteran has suffered from incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  There are no medical 
records documenting periods of incapacitation.  Furthermore, 
in August 2005, he reported no abdominal pain, nausea, 
vomiting, or change in bowel habits.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable disability rating for hepatitis C 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

The appeal is denied.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


